Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4, 5, 7-9, 11, 12, 22, 23, 25-27, 29, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 7, 9, 11, 22, 25, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1610405 (Nokia, Alcatel-Lucent Shanghai Bell: “DRX and Beam management” herein as R1-1610405) in view R2-168816 (Samsung: “NR Connected DRX Operation with Beamforming” herein as R2-168816).

Regarding claims 4, 22, R1-1610405 teaches a method of a UE (User Equipment), comprising: 
maintaining at least one serving beam in a serving cell  (page 2 section 2 observation 2, strongest beam serving the UE); 
determining, during a Discontinuous Reception (DRX) inactive time, whether the at least one serving beam is valid when uplink data is available for transmission (page 2 section 2 observation 2, when UE determines the beam change from DL signals when it wakes up from the DRX, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE), wherein the DRX inactive time is a time other than a DRX active time when DRX is configured (page 1, section 2, UE will listen to the DL control channels upon waking up from DRX time duration condigured by the NW – onDurationTimer – and if no DL transmission occurs, it will go to DRX after the onDurationTimer expires); and 
responsive to determining that the at least one serving beam is not valid during the DRX inactive time (page 2 section 2 observation 2, when UE determines the beam change from DL signals when it wakes up from the DRX): 
selecting, by the UE, a specific beam of the serving cell (page 2 section 2 observation 2, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE); and 
transmitting a request for uplink resource via the specific beam during the DRX inactive time (page 2 section 2 observation 2, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE).
However, R1-1610405 does not teach a beam feedback procedure is not performed durinq the DRX inactive time.
But, R2-168816 in a similar or same field of endeavor teaches determining, during a Discontinuous Reception (DRX) inactive time, whether the at least one serving (fig. 4, section 3, “in order for a NR UE to successfully receive and decode DL beamformed control signal, UE should perform beam management even during the C-DRX operations”) and a beam feedback procedure is not performed durinq the DRX inactive time (fig. 4, section 3.2, C-DRX, beam measurement, reporting, switching during sleep duration or not during DRX inactive time).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R2-168816 in the system NOKIA to provide beam feedback procedure during sleep duration.
The motivation would have been to prevent waste DL transmission within the ON duration until beam switching is done for an available beam.

Regarding claim 7, 25, R2-168816 teaches the method of claim 4, wherein the beam feedback procedure is used to report beam measurement result to the serving cell (fig. 4, section 3.2, C-DRX, beam measurement, reporting, switching during sleep duration or not during DRX inactive time).

Regarding claims 9, 27, R1-1610405 teaches the method of claim 4, wherein the UE performs measurement on the at least one serving beam to determine whether the at least one serving beam is valid or not (page 2 section 2 observation 2, when UE determines the beam change from DL signals when it wakes up from the DRX, the UE would indicate to network which beam could be used the NW to best reach the UE. E.g., this could involve measurement event triggering and reporting through scheduling request procedure by the UE).

Regarding claim 11, 29, R1-1610405 teaches the method of claim 4, wherein the DRX active time includes at least one of: the time while an on-duration timer or a DRX inactivity timer or a DRX retransmission timer or a Medium Access Control (MAC) contention resolution timer is running, the time while a scheduling request is sent on Physical Uplink Control Channel (PUCCH) and is pending, or the time while a Physical Downlink Control Channel (PDCCH) indicating a new transmission addressed to Cell Radio Network Temporary Identifier (C-RNTI) of a MAC entity has not been received after successful reception of a Random Access Response for a preamble not selected by the MAC entity (page 1, section 2, UE will listen to the DL control channels upon waking up from DRX time duration condigured by the NW – onDurationTimer – and if no DL transmission occurs, it will go to DRX after the onDurationTimer expires).

Claims 5, 8, 12, 23, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1610405 (Nokia, Alcatel-Lucent Shanghai Bell: “DRX and Beam management” herein as R1-1610405) in view R2-168816 (Samsung: “NR Connected DRX Operation with Beamforming” herein as R2-168816) as applied to claims 4, 22 above, and further in view of NAGARAJA et al. (US 20180063883 as supported by provisional app. 62380306).

Regarding claim 5, 23, R1-1610405 does not explicitly teach the method of claim 4, wherein the UE selects the specific beam based on beam reference signal measurement.
But, NAGARAJA in a similar or same field of endeavor teaches wherein the UE selects the specific beam based on beam reference signal measurement (par. 61, 70, 71, 82, selecting beam based on measurement reference signal (MRS)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NAGARAJA in the system R1-1610405 and R2-168816 to use MRS for selecting beam.
The motivation would have been to provide optimal beam based on the quality of the reference signal.

Regarding claims 8, 26, R1-1610405 does not explicitly teach the method of claim 4, wherein the request is a random access preamble.
But, NAGARAJA in a similar or same field of endeavor teaches wherein the request is a random access preamble (par. 77, does not receive MRS training, send a RACH for beam recovery).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NAGARAJA in the system R1-1610405 and R2-168816 to use random access preamble.


Regarding claim 12, 30, However, R1-1610405 does not explicitly teach the method of claim 4, wherein the UE transmits the request via the at least one serving beam if the at least one serving beam is valid.
But, NAGARAJA in a similar or same field of endeavor teaches wherein the UE transmits the request via the at least one serving beam if the at least one serving beam is valid (par. 28, 59, 71, 76, 77, using the selected beam for communication between eNB and UE based on the UE report).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NAGARAJA in the system R1-1610405 and R2-168816 to use selected beam for reporting.
The motivation would have been to provide optimal beam based on the quality of the reference signal for communication.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/13/2021